FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                   UNITED STATES COURT OF APPEALS                   March 30, 2017

                                 TENTH CIRCUIT                    Elisabeth A. Shumaker
                                                                      Clerk of Court


 DERRICK DEONDRAY HORNER,

       Petitioner - Appellant,

 v.                                                     No. 16-5088
                                            (D.C. No. 4:13-CV-00383-GKF-PJC)
 JASON BRYANT, Warden,                                  (N.D. Okla.)

       Respondent - Appellee.


                              ORDER
               DENYING CERTIFICATE OF APPEALABILITY


Before KELLY, HOLMES, and MORITZ, Circuit Judges.


      Petitioner-Appellant Derrick Horner, a state inmate appearing pro se, seeks

a certificate of appealability (COA) to appeal from the district court’s denial of

his habeas corpus petition made pursuant to 28 U.S.C. § 2254. Horner v. Bryant,

No. 13-CV-0383-GKF-PJC, 2016 WL 3190229 (N.D. Okla. June 7, 2016). We

deny his request for a COA, deny his motion to proceed in forma pauperis (IFP),

and dismiss the appeal.

      Mr. Horner was convicted of first-degree manslaughter and sentenced to 25

years’ imprisonment. The Oklahoma Court of Criminal Appeals (OCCA)

affirmed his judgment and sentence in a summary opinion on direct appeal.

Horner v. State, No. F-2011-611 (Okla. Crim. App. Dec. 11, 2012); see also 1 Rawle
128–32. To appeal from the district court’s denial of his federal habeas petition,

Mr. Horner must obtain a COA. 28 U.S.C. § 2253(c)(1)(A). To do so, he must

make a “substantial showing of the denial of a constitutional right,” id.

§ 2253(c)(2), by “showing that reasonable jurists could debate whether (or, for

that matter, agree that) the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve encouragement to

proceed further,” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal quotation

marks and citation omitted). Because the OCCA addressed the merits of Mr.

Horner’s arguments, he must demonstrate that its decision “was contrary to, or

involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court . . . or resulted in a decision that was based on

an unreasonable determination of the facts in light of the evidence presented in

the State court proceeding.” 28 U.S.C. § 2254(d). And when it comes to

ineffective assistance of counsel claims, our review has two layers of deference

— one to counsel’s reasonable strategic choices, and the other to the state court’s

resolution of the ineffective assistance claim. Woods v. Etherton, 136 S. Ct.
1149, 1151 (2016).

      On appeal, 1 Mr. Horner argues that a lack of his DNA evidence in the

victim’s home indicates that he is innocent. This claim does not appear to have

      1
          We have considered all of the claims raised in Mr. Horner’s petition and
decided by the district court and conclude that they do not merit a COA for
substantially the same reasons given by the district court in rejecting them.

                                        -2-
been raised in his habeas petition, let alone exhausted, and we do not consider it

on appeal. See Abernathy v. Wandes, 713 F.3d 538, 551 (10th Cir. 2013).

      Mr. Horner next argues that his Fifth Amendment right to have counsel

present during a custodial interrogation was violated because he was interrogated

after he invoked his right to counsel. When a suspect has “expressed his desire to

deal with the police only through counsel, [he] is not subject to further

interrogation by the authorities until counsel has been made available,” unless he

initiates the contact. Edwards v. Arizona, 451 U.S. 477, 484 (1981). A suspect’s

request for counsel must be unambiguous. Davis v. United States, 512 U.S. 452,

459 (1994). Mr. Horner claims he invoked his right to counsel when he asked the

detective whether he could “talk to a lawyer before [he] talk[ed] to [the

detective].” Horner, 2016 WL 3190229, at *6. The detective said “he could have

a lawyer,” but would “probably . . . not be talking” to the detective afterwards.

Id. Mr. Horner said “Mister, I’m so confused,” so the detective told him to think

it over and left the room, and a different officer continued the interrogation about

four minutes later. Id. The federal district court deferred to the OCCA’s

resolution: Mr. Horner’s statements are too ambiguous and equivocal to amount

to an invocation of his right to counsel; he asked whether it was possible for him

to speak to a lawyer, but never requested to do so even after the detective told

him he could. See Davis, 512 U.S. at 459. The federal district court’s deference

to the OCCA’s resolution of this claim is not reasonably debatable.

                                         -3-
      Finally, Mr. Horner argues that the officer who transported him to jail

forced him to confess. A due process violation exists if a defendant’s conviction

is based in part on an involuntary confession. Jackson v. Denno, 378 U.S. 368,

376 (1964). Rather, a confession must be the result of “an essentially free and

unconstrained choice by its maker.” Culombe v. Connecticut, 367 U.S. 568, 602

(1961). After the interrogation, an officer drove Mr. Horner to the Tulsa County

Jail. On the way, Mr. Horner, without provocation, asked the officer whether he

should take the manslaughter plea. The officer told him that he should tell the

truth, but that his Miranda rights gave him the “freedom to do whatever he’d like

to do.” Horner, 2016 WL 3190229, at *7. As they pulled up to the jail, Mr.

Horner said that he wanted to talk to the detective again, so they drove back to

the Detective Division. Id. At no point during the drive did the officer ask any

questions. Id. When they arrived, the detective reminded Mr. Horner that he had

been read his Miranda rights, after which Mr. Horner admitted to shooting the

victim. Id. Again, the federal district court’s deference to the OCCA’s

determination that Mr. Horner’s confession was voluntary is not reasonably

debatable.




                                        -4-
     We DENY Mr. Horner’s request for a COA, DENY his motion to proceed

IFP, and DISMISS the appeal.


                                 Entered for the Court


                                 Paul J. Kelly, Jr.
                                 Circuit Judge




                                  -5-